Case 8:20-cv-00043-SB-ADS Document 191-18 Filed 05/14/21 Page 1 of 6 Page ID
                                 #:3594




  Summary Judgment Ex. 19
Case 8:20-cv-00043-SB-ADS Document 191-18 Filed 05/14/21 Page 2 of 6 Page ID
                                 #:3595
Case 8:20-cv-00043-SB-ADS Document 191-18 Filed 05/14/21 Page 3 of 6 Page ID
                                 #:3596
Case 8:20-cv-00043-SB-ADS Document 191-18 Filed 05/14/21 Page 4 of 6 Page ID
                                 #:3597
Case 8:20-cv-00043-SB-ADS Document 191-18 Filed 05/14/21 Page 5 of 6 Page ID
                                 #:3598
Case 8:20-cv-00043-SB-ADS Document 191-18 Filed 05/14/21 Page 6 of 6 Page ID
                                 #:3599
